Citation Nr: 1711416	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-34 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in the ratings for left ear chronic suppurative otitis, currently rated as noncompensable prior to June 23, 2010, and as 10 percent from June 23, 2010 through April 16, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) which continued a 
0 percent rating for left ear chronic suppurative otitis.  In a June 2013 rating decision, the RO increased the evaluation to 10 percent, with an effective date of April 16, 2012.  

This matter was previously before the Board in July 2014 when a Veterans Law Judge (other than the undersigned) denied a rating in excess of 10 percent from April 16, 2012, and remanded the claim for entitlement to a compensable rating prior to April 16, 2012.  In a September 2016 rating decision, the RO increased the rating to 10 percent, effective June 23, 2010.  This case is now before the undersigned.

In an increased rating claim, the Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation.  As the assignment of a staged rating by the RO does not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The July 2014 Board decision denied an increased rating for the time period after April 16, 2012.  In doing so, the Board has reached a final determination on the issue of an increased rating for the period after April 16, 2012.  See 38 C.F.R. § 3.160(d).  Accordingly, the Board has considered the issue including the relevant period on appeal as set forth on the title page.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, prior to June 23, 2010, chronic suppurative otitis media is manifested by intermittent purulent discharge.

2.  During the entire appeal period, the Veteran's left ear chronic suppurative otitis media was not shown to be manifested by dizziness, vertigo, loss of auricle, or neoplasms of the ear.


CONCLUSIONS OF LAW

1.  Prior to June 23, 2010, the criteria for a 10 percent rating for left ear chronic suppurative otitis media have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.6, 4.87, Diagnostic Code (DC) 6200 (2016). 

2.  Prior to April 16, 2012, the criteria for an initial rating in excess of 10 percent for left ear chronic suppurative otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.6, 4.87, Diagnostic Code (DC) 6200 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The VCAA applies to the instant claim.

The current appeal arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice, or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service, post service, and private treatment records identified by the Veteran.  The Veteran was afforded VA examinations in August 2010 and May 2016 (with an August 2016 addendum opinion).  In addition, the RO obtained a medical opinion in July 2016.  The examinations were conducted by  medical professionals who solicited symptomatology from the Veteran and conducted thorough examinations.  The medical opinions included rationale for the conclusions given based on a review of the record.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Board finds that the RO complied with all of the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue is thus ready to be considered on the merits.



Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran has been granted staged ratings for left ear chronic suppurative otitis under DC 6200.  A 10 percent evaluation is the maximum schedular rating available under DC 6200, and is warranted for chronic suppurative otitis media during suppuration, or with aural polyps.  Suppuration is "the act of becoming converted into and discharging pus."  Dorland's Illustrated Medical Dictionary 1805 (32nd ed. 2012).  An aural polyp is "a polyp in the ear; common sites include the external canal, mucosa of the middle ear, and Eustachian tube."  Id. at 1492.

The Veteran has also been granted service connection for other disabilities pertaining to the left ear, including ruptured left ear drum, hearing loss, and tinnitus.  Generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has assigned staged ratings for chronic suppurative otitis media, and the following analysis is undertaken with consideration of the possibility of further staged ratings. 

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Facts

In support of his claim, the Veteran has submitted letters from his private treating physicians.  In a December 1997 letter, the physician discussed the Veteran's "problems with his ears dating back to the war in Vietnam."  At the Veteran's office visit in December 1997 the physician observed that that he had severe pain in his left ear with drainage.  At this examination, the physician removed and cultured purulence from the Veteran's left ear.  In a June 2015 letter, written by the Veteran's primary care physician since 1975, the physician noted that the Veteran's auditory condition had become progressively worse.  Further, he noted that, at the time, the membrane and auditory canal were red and inflamed; he also noted that the Veteran had "intermittent purulent drainage from his left ear."
Private treatment records for the relevant appeal period of June 10, 2008, to April 16, 2012, show the Veteran was treated for sinus and upper respiratory infections and that, at the time, his ear canals and external ears were normal on examination.  See records of September 29, 2008, October 8, 2009, November 16, 2011, and December 28, 2011.  A record of April 2012 notes middle ear fluid.  

In a January 2009 audiology exam, the Veteran referenced his in service incident in which his left eardrum ruptured.  The Veteran stated that prior attempts to patch the perforation had not been successful.  He also stated that he had been experiencing ear infections at least once a year as a result of his left eardrum perforation.  

On August 2010 VA ear disease examination, the Veteran reported recurrent ear infections post service.  Physical examination revealed an essentially normal external ear and ear canal.  The examiner noted a dry anterior inferior perforation and noted no evidence of any cholesteatoma in the attic area or in the middle ear.  He also noted no active ear infection.  The examiner opined that the Veteran's recurrent ear infections and perforation of the tympanic membrane are related to the ruptured tympanic membrane during service.

Pursuant to the Board's July 2014 remand, the RO arranged for a VA examination in May 2016.  On examination, the examiner noted a perforation of the left tympanic membrane, approximately 15 to 20 percent.  There was no evidence of any infection, cholesteatoma, or aural polyps.  

In July 2016, a VA medical opinion was issued addressing the question of whether it was at least as likely as not that the chronic suppurative otitis media was manifested by suppuration or aural polyps.  The examiner reviewed the record including the August 2010 VA examination.  The examiner concluded that it was at least as likely as not that the chronic suppurative otitis media was manifested by suppuration or aural polyps prior to April 16, 2012.  The examiner based his conclusion on the August 2010 VA examiner's discussion of the Veteran's 1979 surgery to remove scar tissue.  The examiner opined that this surgery could have been about aural polyp removal.  

In an August 2016 VA medical opinion, the examiner concluded that June 23, 2010 was the earliest manifestation of aural polyps based on a treatment note of the same day.  Based on this conclusion, the RO increased the Veteran's rating for chronic suppurative otitis media to 10 percent, effective June 23, 2010.  

Analysis

The Veteran's current appeal arises from a June 2008 claim.  As noted above, the period of time subject of this appeal is prior to April 16, 2012.  During this time, the Veteran's disability rating has been staged as noncompensable prior to June 23, 2010 and as 10 percent disabling from June 23, 2010 to April 16, 2012.  

At the outset, the Board finds that, resolving reasonable doubt in the Veteran's favor, the Veteran's disability has more nearly approximated a 10 percent disability rating under DC 6200 throughout the entire appeal period.  

In this regard, the Board notes that the Veteran has been seen at various times over the years, both prior to and after 2008, for ear infections of the left ear.  Private treatment records of December 1997 note the Veteran had purulence in the left ear canal.  In a January 2009 audiology exam, the Veteran referenced recurring ear infections.  

Moreover and significantly, in a June 2015 letter from the Veteran's treating physician of more than 40 years, the physician noted that the Veteran has intermittent purulent drainage of the left ear.  He provided no specific dates of these findings.  Therefore, the Board will interpret the evidence in the light most favorable to the Veteran and finds that the intermittent purulent drainage of the left ear occurred throughout the more than 40 years of treatment which includes the appeal period.

The Board acknowledges that the August 2016 examiner noted that the earliest manifestation of aural polyps is June 23, 2010.  However, the examiner's opinion addresses only the existence of polyps; it does not address the existence of suppuration.  As such, the August 2016 opinion is not evidence against a finding of suppuration prior to June 23, 2016.  

Upon consideration of the above, the Board cannot conclusively find that the Veteran's ear infections prior to June 23, 2016 were not suppurative.  On the contrary, evidence of record suggests that the ear infections were indeed suppurative at times.  Again, as noted, the Veteran's treating physician of over 40 years stated has stated that the Veteran has intermittent purulent drainage of the left ear.  

Accordingly, the Board finds that the disability more nearly approximates a 10 percent rating prior to June 23, 2010, and to this extent the appeal is granted.

Having found that the Veteran's left ear disability more nearly approximates a 10 percent disability prior to June 23, 2010, the remaining question is whether the disability warrants a rating in excess of 10 percent at any time during the entire appeal period.  

In this regard, the Board notes that 10 percent is the maximum disability rating allowed under DC 6200.  The Board has considered other potentially applicable DCs which provide higher ratings than 10 percent for diseases of the ear.  See 38 C.F.R. § 4.87, DC 6204, 6205,6207, 6208, 6209.  However, the record does show that the Veteran's chronic suppurative otitis media is manifested by dizziness, vertigo, loss of auricle, or neoplasms of the ear.  The Board notes that symptoms related to the Veteran's sinus and upper respiratory infections include dizziness.  However, there is no evidence showing that dizziness is related to peripheral vestibular disorder; regardless, reports of dizziness symptoms with sinus infections are not accompanied by occasional staggering as would be required for a 30 percent rating under DC 6204.  Accordingly, DCs 6204, 6205, and 6207-6209 do not apply.  Therefore, a rating in excess of 10 percent from June 23, 2010, to April 16, 2012, is not warranted.



Extraschedular Consideration

The record does not suggest that the rating criteria are inadequate for rating the Veteran's chronic suppurative otitis media, so as to warrant referral for consideration of an extraschedular rating.  The effects of his disability have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

T.D.I.U.

There is no indication that the Veteran is unemployed.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a 10 percent rating, but no higher, for left ear service-connected chronic suppurative otitis media prior to June 23, 2010, is granted.

Entitlement to a rating in excess of 10 percent from June 23, 2010, to April 16, 2012, for service-connected left ear chronic suppurative otitis media is denied.





____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


